Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Complete dental prosthesis) and Species 1.1 (with a fixture/abutment) in the reply filed on 08 October 2021 is acknowledged.  The traversal is on the ground(s) that claims are not species and that the species are identified by the claims.  This is not found persuasive because lack of unity is established based on the claims under 35 USC 371. Claims 15, 22-28, and 30 are drawn to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 19 and 20 claim a human organism “planted in an alveolar bone” and “exposed from the gingiva covering the alveolar bone” and claim 21 claims “attached to a natural dental root and including an exposed part that is exposed from the gingiva covering the alveolar bone”. It is suggested that the applicant amend the claims to include functional .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14/29, the limitation “following relationships are established in first reference cross-sections including first reference lines, which are lines connecting a middle point of a line that connects centers of left and right first molars in a plan view and centers of the respective prosthetic teeth” is indefinite. It is unclear what is encompassed by a “plan view” and how the references lines vary from the “line” as recited.
Furthermore, the limitation “the first point is an intersection of the incurved contact surface and a line connecting the center of the one prosthetic tooth and a position that is offset, in a direction parallel to the first reference lines”. It is unclear what is encompassed by “a position that is offset” and what it in reference to (i.e. the first point or the line connecting the center).

Furthermore, the limitation “(a being a buccolingual diameter of the one prosthetic tooth in the corresponding first reference cross-section)” is indefinite. It is unclear if the limitation in the parenthesis is part of the claimed invention or not.
Regarding claim 16, the claim as a whole is indefinite. As the claim is not a method claim it is unclear what structure is required when not in use. For examination purposes the prosthesis is only configured to be required to contact at points when in use.
Regarding claim 17, the claim as a whole is indefinite. As the claim is not a method claim it is unclear what structure is required when not in use. For examination purposes the prosthesis is only configured to be required to contact at points when in use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2019/0083210 using the foreign priority date of August 27/31, 2015).
Regarding claims 14, 16-17 and 29, Nakashima discloses a dental prosthesis system in FIGS. 1-11 configured to be detachably worn by a user, the system comprising a dental prosthesis (100/200) including prosthetic teeth that resemble outer appearances of natural teeth ([0110]), wherein the dental prosthesis is a complete dental prosthesis (100/200 encompass a full prosthesis of the upper and 
Nakashima fail(s) to teach the specific dimensioning of d1<=20mm, d2<=20mm, a/2 , and the first point being to the lingual side by 3mm from a base.
However, as Nakashima teaches specific dimensioning ranges suited to fit a patients mouth, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring the specific dimensioning of d1<=20mm, d2<=20mm, a/2 , and the first point being to the lingual side by 3mm from a base, as taught for the purpose of adjusting the size to fit a patients mouth on a custom patient by patient basis.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 20190083210 using the foreign priority date of 27/31 August 2015) in view of Kawahara (US 4,731,020).
Regarding claim 18, Nakashima discloses the claimed invention substantially as claimed as set forth above.
Nakashima teaches a prosthesis with incurved contact surface but fail(s) to teach that the material has a youngs modulus of 70 to 267kgf/mm^2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring that the material of the incurved contact surface has a youngs modulus of 70 to 267kgf/mm^2, as taught by Kawahara, for the purpose of providing a semi elastic material to absorb forces of the mouth.
Claims 19 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 20190083210 using the foreign priority date of 27/31 August 2015) in view of Lemke (US 2014/0134571).
Regarding claims 19 and 20-21, Nakashima discloses the claimed invention substantially as claimed as set forth above.
Nakashima fail(s) to teach a fixture planted in an alveolar bone; and an abutment connected to the fixture including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to an detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 20) an implant that comprises a fixture section planted in an alveolar bone, and an abutment section configured integrally with the fixture section and including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment section is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment section by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 21) further comprising : an attachment attached to a natural dental root and including an exposed part 
However, Lemke teaches a fixture/implant (12) planted in an alveolar bone; and an abutment (22) connected to the fixture and including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole (37) to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user (via 40/26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring a fixture planted in an alveolar bone; and an abutment connected to the fixture including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to an detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 20) an implant that comprises a fixture section planted in an alveolar bone, and an abutment section configured integrally with the fixture section and including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment section is configured to engage wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment section is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment section by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 21) further comprising : an attachment 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/18/2021